Case 1:19-cv-03545-KPF Document 1-1 Filed 04/22/19 Page 1 of 3




                   Exhibit A
                   Case 1:19-cv-03545-KPF Document 1-1 Filed 04/22/19 Page 2 of 3
                                         AIRFLOW DIAGRAMS


            Figure 1
Airflow through a CPAP Machine




                                                 1
                      Case 1:19-cv-03545-KPF Document 1-1 Filed 04/22/19 Page 3 of 3




               Figure 2
Flow of Ozone from the SoClean 2 and
        into a CPAP Machine




                                                    2
